DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.
 

Status of Claims
Claims 1-3, 5-7, and 9-20 are pending in this application.
Cancellation of claim 8 is acknowledged; claim 4 already stands canceled.
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.

Claims 1, 2, 5, 6, and 9-20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 December 2020:
Claims 1, 2, 5, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak et al. (“Vucak”, US 2014/0004348) in view of Passaretti (US Patent 5,043,017).  
Regarding claim 1, Vucak teaches a method of producing an implant (e.g., paragraph [0081]), comprising bonding large particles to small particles to form composite particles (i.e. a powder thereof; e.g., paragraph [0052]), wherein the large particles comprise at least one polymer (e.g., paragraph [0055]) and the small particles prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Further, employing Vucak’s weak acid and alkali metal salt/conjugate base thereof would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given Vucak’s teaching of the appropriateness and preferability thereof. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07. See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that 
While Vucak teaches stabilizing calcium carbonate particles with at least one substance chosen from weak acids and conjugate bases (e.g., paragraphs [0104]-[0120]), Vucak does not specifically teach sodium hexametaphosphate and phosphoric acid (Applicant’s elected species) on the surface of (i.e., coated on) the calcium carbonate particles.
Passaretti is in the same field of endeavor of stabilizing calcium carbonate particles (e.g., abstract) as a filler material (such as Vucak’s implants that comprise calcium carbonate), and teaches calcium carbonate is desirably coated/combined with a conjugate base and weak acid (such as Vucak does with its calcium carbonate as detailed above, e.g., see Vucak, paragraphs [0105] and [0144]) to advantageously acid-stabilize/impart enhanced pH stability to the calcium carbonate; sodium hexametaphosphate and phosphoric acid are preferred for such a purpose. See Passaretti at, e.g., abstract; col. 3, lines17-27; col. 4, lines 17-37; col. 5, lines 52-56, and col. 6, lines 14-20.  
In view of the foregoing, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vucak’s overall methodology by employing sodium hexametaphosphate as a conjugate base (i.e. alkali In re Font, 675 F.2d 291, 213 USPQ 532 (CCPA 1982). As for rationale b), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06. 
Regarding the properties wherein the inhibiting calcium carbonate coating has a thermal stability and peak temperature higher than the absorbable polymer (claims 1 and 17 as amended), it is noted that, since the prior art teaches the same components (coated calcium carbonate particles, absorbable polymer) within the same process (forming an implant), the skilled artisan would reasonably expect it to possess the same properties, absent evidence to the contrary.
Regarding claim 2, it is noted that the limitation “utilized for increasing the thermal stability of the composition and/or for increasing the peak temperature of the composition and/or for improving the mechanical properties of the composition” recites 
Regarding claim 5, Vucak the amount of surface-active substances (on the calcium carbonate particles) is preferably in the range from 0.1 wt% to 5.0 wt% (e.g., paragraph [0127]).  Since Vucak teaches “at least one” surface-active substance may be present (e.g., paragraph [0105]), the skilled artisan would reasonably surmise the amount of each surface-active substance within a mixture of “at least one” surface-active substance would be up to 5.0 wt.%.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I. 
Regarding claim 6, Vucak teaches that, regarding the calcium carbonate particles, preference is given to spherical particles (e.g., paragraph [0097]), and the aspect ratio is preferably below 5 (e.g., paragraph [0098]).
Regarding claims 9-11, 15-17, 19, and 20, Vucak teaches the use of resorbable polymers (i.e., absorbable polymers) is particularly advantageous (e.g., paragraph [0081]).  Polylactic acids are particularly preferred (e.g., paragraph [0082]).  Suitable polymers include poly-D, poly-L, and poly-D,L-lactic acid (e.g., paragraph [0084]).  The 
Regarding claim 12, Vucak teaches the weight fraction of calcium carbonate particles is at least 0.1 wt.% (e.g., paragraph [0189]). 
Regarding claims 13 (as amended), 14, and 18, Vucak teaches the weight fraction of calcium carbonate, based on the overall weight of the composite particles, lies advantageously in the range from 5.0 wt% to 50.0 wt% (e.g., paragraph [0189]), and the weight fraction of polymer, based on the overall weight of the polymer, lies advantageously in the range from 5.0 wt% to 95.0 wt% (e.g., paragraph [0190]).  These ranges encompass those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.  
Applicant argues the claimed calcium carbonate/absorbable polymer-based implant has a number of unexpected advantages, including increased thermal stability and peak temperature, that are not contemplated nor suggested in any of the cited 
This argument is not persuasive.  Regarding the properties wherein the inhibiting calcium carbonate coating has a thermal stability and peak temperature higher than the absorbable polymer (claims 1 and 17 as amended), it is noted that, since the prior art teaches the same components (coated calcium carbonate particles, absorbable polymer) within the same process (forming an implant), the skilled artisan would reasonably expect it to possess the same properties, absent evidence to the contrary.  With respect to Applicant’s arguments regarding tunability of thermal stability “based on the amounts and properties of the inhibiting carbonate…above all by the particle size of the inhibiting calcium carbonate particles”, and customized synthesis “via the weights/concentrations detailed in claims 1 and 17” (citing paragraph [0030] of the published application), it is noted that amounts of inhibiting carbonate are not recited in independent claims 1 and 17, and particle size is not recited anywhere in the claims.  If Applicant is arguing the prior art does not teach the amounts/weights or particle size of inhibiting calcium carbonate, it is noted that the features upon which applicant relies (i.e., amounts/weights/concentrations or particle size of inhibiting calcium carbonate) are not recited in independent claims 1 and 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The only claims reciting a weight of the inhibiting calcium carbonate are dependent claims 12 (an amount at least 0.1 wt.%) and claim 18 (a range of 35 wt.% to 45 wt.%).  However, Applicant does not explain how these amounts (particularly “at least 0.1 wt.%) are critical for conferring the discussed properties, and Vucak teaches amounts by weight of inhibiting calcium carbonate which are within (for claim 12) or encompass (for claim 18) the claimed amounts.  Therefore, the amounts claimed do not impart patentability to the claims, absent a showing of the criticality for the particular amounts claimed.
Applicant also argues the advantages are evidenced by comparisons between existing art compositions, e.g., “Comparison 1”, and several example composite mixtures.  Applicant argues Examples 3 and 4 exhibit “markedly distinct properties amenable to SLM fabrication as compared to the prior art composition of Comparison 1”, also citing Figures 4a-c and 8a-c.  This argument is not persuasive because it is not clear how “Comparison 1” relates to the cited prior art, and thus it cannot be determined if Applicant has compared the closest prior art.  Additionally, while Applicant’s description cites differences in properties between Comparison 1 and Examples 3 and 4, Applicant does not explain how Comparison 1 is structurally distinct from Examples 3 and 4, and how those structural differences might be responsible for any difference in properties.
Therefore, it is the Examiner’s position that the claims are rendered obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 5, 6, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,124,654. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components/method steps.
US ‘654 claims a method for producing an implant comprising a composite powder having microstructured particles having inhibiting calcium carbonate, wherein initially the composite powder is obtained by bonding large particle to small particles, wherein the large particles comprise at least one polymer, wherein the small particles comprise calcium carbonate particles, and wherein the small particles are obtained by coating calcium carbonate particles with a composition that contains, each relative to its total weight, a mixture of at least 0.1 wt.% of sodium hexametaphosphate, together with at least 0.1 wt.% of at least one weak acid (claim 1).  The weak acid may be phosphoric acid (claim 2).  The polymer may comprise poly-D, poly-L and/or poly-D,L-lactic acid, 



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611